DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is drawn to a “trauma scene monitoring system,” while all other prior claims are drawn to a “monitoring system.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 10,539,787, referred to herein as “Haddick”)

Regarding claim 1, Haddick discloses: A monitoring system, comprising:
a wearable headset (Haddick: Fig. 1, disclosing a wearable headset) with one or more light sources (Haddick: Fig. 1, column 7, lines 21-26, element 108, disclosing a projector to project images on to a lens of the headset)… oriented to project light in a direction of the wearer’s view when the headset is worn on the wearer’s head (Haddick: column 6, lines 55-59, disclosing that images may be projected on eyepiece lenses—e.g., in the direction of a wearer’s view—to enable the wearer to view the surrounding environment as well as the displayed image), a camera to capture video data from a scene attended by the wearer (Haddick: column 30, lines 37-40, disclosing a forward facing camera that images what the wearer is looking at), and a telemetry unit to transmit said video data to a remote monitoring station (Haddick: column 30, lines 40-49, disclosing that output of the camera may be sent to a remote location for viewing); and 
the remote monitoring station having one or more receiving and presentation stations configured to receive and display the video data from the medic-worn headset (Haddick: column 115, lines 15-17, disclosing that the video may be streamed to a remote display).
Haddick does not explicitly disclose with light sources swivelly mounted so as to be positionable below a wearer’s eyes near the wearer’s zygomatic bones.
	However, Waters discloses light sources swivelly mounted so as to be positionable below a wearer’s eyes near the wearer’s zygomatic bones. (Waters: Figs. 1 and 5, column 13, lines 6-23, disclosing lights mounted toward a wearer’s cheek bones that can be canted downward at different angles).

	One would have been motivated to modify Haddick in this manner in order to better illuminate an area proximate to a wearer to enable the wearer to perform a task (Waters: column 1, lines 38-47). 

Regarding claim 2, Haddick and Waters disclose: The monitoring system of claim 1, wherein the one or more light sources of the headset comprise light emitting diodes (LEDs) ( Fig. 2, column 8, lines 12-16, disclosing LED light sources for the projector; Waters: column 4, lines 17-26, disclosing use of LED light sources to illuminate area proximate to wearer).
	The motivation for combining Haddick and Waters has been discussed in connection with claim 1, above.

	Regarding claim 3, Haddick and Waters disclose: The monitoring system of claim 2, wherein the camera is mounted in a panel together with one or more of the LEDs (Haddick: Fig. 37, elements 2130 and 2114, column 24, lines 4563, disclosing a camera mounted in the same panel that the projector is mounted).

	Regarding claim 4, Haddick and Waters disclose: The monitoring system of claim 2, wherein the headset further includes a microphone and an earpiece (Haddick: Fig. 1, element 120, disclosing an earpiece; column 24, lines 45-47, disclosing a microphone).

	Regarding claim 5, Haddick and Waters disclose: The trauma scene monitoring system of claim 2, wherein the headset further includes a display mounted to be positionable in front of the wearer’s eye (Haddick: column 19, lines 11-15 and column 20, lines 1-7, disclosing a display positioned in front of the wearer’s eyes; column 154, lines 28-30, disclosing use of the eyepiece in responding to medical situations).

	Regarding claim 6, Haddick and Waters disclose: A method, comprising: 
illuminating a scene using one or more light sources of headset worn on a person attending the scene (Waters: Fig. 1, column 7, lines 54-65, disclosing a headset with light sources to illuminate a scene associated with a wearer), the one or more light sources swivelly mounted on the headset to be positionable below the person’s eyes near the person’s zygomatic bones (Waters: Figs. 1 and 5, column 13, lines 6-23, disclosing lights mounted toward a wearer’s cheek bones that can be canted downward at different angles) and oriented to project light in a direction such that the scene is illuminated from a perspective and direction of the person’s view of the scene (Waters: column 10, lines 64-67 and column 11, lines 1-14, disclosing that the light sources are oriented to projection codes of light in the forward direction of a wearer onto a scene); 
transmitting from a telemetry unit of the illumination device video data captured by a camera mounted on the headset (Haddick: column 24, lines 45-47, disclosing that the front portion of the frame may be used to mount a camera; column 30, lines 40-49, disclosing that output of the camera may be sent to a remote location for viewing), the transmitted video data associated with a unique identifier of the illumination device (Haddick: column 43, lines 51-67 and column 44, lines 1-2, disclosing use of various data transmission standards involving unique identifiers); and 
receiving and displaying at a remote monitoring station having one or more receiving and presentation stations the video data from the headset (Haddick: column 115, lines 15-17, disclosing that the video may be streamed to a remote display).


Regarding claim 7, Haddick and Waters disclose: The method of claim 6, further comprising transmitting information from the remote monitoring station to the headset and presenting the information on a screen of the headset for view by the person attending the scene (Haddick: column 130, lines 6-42, disclosing the receipt of events and/or data feeds for display on the headset for view by the wearer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484